DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated July 15, 2022. In the Response, submitted on October 10, 2022 claims 1-3, 12-13, and 17-18 were amended and claims 5-6, 14-15, and 19 were cancelled. Therefore, claims 1-4, 7-13, 16-18 and 20 are currently pending and claims 1-4 and 7-11 are subject to the following final rejection.

Response to Arguments
Applicant’s Remarks on Pages 10-12 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, but are only found persuasive in part.  
On Page 12 of the Response, Applicant states “independent clams 12 and 17 are amended to recite similar features as amended claim 1. For at least these reasons, Applicant respectfully submits that amended independent claims 1, 12 and 17…..overcome the outstanding rejections under….101.”
 Examiner agrees and notes that method claim 1 recites claim features with conditional limitations (“determining…whether to perform exploration or exploitation for a current period of time….when it is determined to perform exploration….when it is determined to perform exploitation, performing, by the computer device, a two-step hash lookup using the data structure in the memory….”). That is, while system claim 12 and the non-transitory computer-readable storage medium claim of 17 require that the structure be configured to perform the conditional limitations, the method claim does not. As such, under broadest reasonable interoperation, method claim 1 does not required performing exploitation by performing a two-step hash lookup using the data structure in the memory. Therefore, while Applicant’s arguments are found persuasive for claims 12 and 17, Applicant’s arguments are not found persuasive for claim 1. 
On Pages 10-11 of the Response, Applicant states “claim 1….directed to storing historical data in a specific data structure, i.e., a pair of ‘cascaded’ hash tables with specific hash key configurations, to improve data storage and retrieval efficiency in the specific use case described in claim 1….the features such as…. ‘performing…a two-step hash lookup using the data structure in the memory’ are clearly related to data storage and retrieval….and thus cannot be practically performed in human minds….the alleged abstract ideas are integrated into a practical application by… ‘storing [data] in a memory using a data structure comprising a pair of cascaded hash tables,’ ‘performing…a two-step hash lookup using the data structure in the memory.’….”
As discussed above, Examiner respectfully disagrees and notes that claim 1 does not require the two-step hash lookup, as discussed above. Therefore, Applicant’s arguments are not found persuasive. 
On Page 12 of the Response, Applicant states “the pending claims describe a specific type of data structure designed to improve the way a computer stores and retrieves data in memory for a specific use case. The pending claims in the present application describing ‘a pair of cascaded hash tables’ are similar to the claims in Enfish describing a “self- referential table” to a certain degree, both of which describe a specifically designed data structure to achieve optimized data retrieval performance…With that, Applicant respectively submits that the pending claims are also patent eligible as the claims in Enfish.”
Examiner respectfully disagrees and notes, under broadest reasonable interpretation, claim 1 does not include a similar structure as Enfish for “retrieving data”. As discussed above, the performing exploitation by performing the two-step hash lookup using the data structure is only a conditional limitation that is not required. As such, claim 1, under broadest reasonable interpretation only recites “storing….the price multiplier, an identifier of the pricing unit, and KPI in memory using a data structure comprising a pair of cascaded hash tables, wherein the pair of cascaded hash tables comprises a first hash table and a second hash table, and each given key in the first hash table is computed based on a tuple of a given multiplier and an identifier of a given pricing unit, and the given key in the first hash table is stored as a value in the second hash table and is indexed by a corresponding key in the second hash table that is computed based on
 the identifier of the given pricing unit”, which merely recite details of the hash tables (a first hash table with keys, and a second hash table with indexed keys) without any of the “cascaded” features (which are disclosed in the two-step hash lookup and similar to the features in Enfish’s self-referential tables). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-4 and 7-11 are directed to a method (i.e., a process) and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claim 1 recites: a method for determining price multipliers comprising: obtaining a price multiplier that has been applied in a pricing unit during a previous period of time and a key performance indicator (KPI) of the pricing unit during the previous period of time; storing  the price multiplier, an identifier of the pricing unit, and KPI using a data structure comprising a pair of cascaded hash tables, wherein the pair of cascaded hash tables comprises a first hash table and a second hash table, and each given key in the first hash table is computed based on a tuple of a given multiplier and an identifier of a given pricing unit, and the given key in the first hash table is stored as a value in the second hash table and is indexed by a corresponding key in the second hash table that is computed based on a tuple of a given multiplier and an identifier of a given pricing unit, and the given key in the first hash table is stored as a value in the second hash table and is indexed by a corresponding key in the second hash table that is computed based on the identifier of the given pricing unit; determining whether to perform exploration or exploitation for a current period of time;  when it is determined to perform exploration, selecting, by the computer device, a new price multiplier from a list of price multiplier candidates to apply to the pricing unit for the current period of time; and deploying the new price multiplier to the pricing unit for a current period of time.
Examiner notes, as discussed above in the Response to Arguments section, the “perform exploration” or “perform exploitation”, under broadest reasonable interpretation, are conditional limitations in the method claim. For subject matter eligibility purposes, under broadest reasonable interpretation, Examiner is interpreting the claims for when it is determined to perform exploration. Therefore, the determining…the new price multiplier based on the one or more historical price multipliers and the one or more historical KPIs only occurs when it is determined to perform exploitation (and not exploration). As such, the last limitation of “deploying the new price multiplier” is being interpreted as having antecedent basis from “selecting a new price multiplier from a list of price multiplier candidates to apply the pricing unit for the current period of time.”
The limitations stated above (selecting and deploying a new price multiplier in ride-hailing) are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions – sales activities or behaviors). See Paras. 26-27 of Applicant’s specification.
The mere recitation of generic computer components ((i) a computer device of a ride-hailing platform and (ii) storing [data] in a memory), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Therefore, claim 1 still recites an abstract idea. 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claim 1 recites the additional elements of: (i) a computer device of a ride-hailing platform and (ii) storing [data] in a memory.
The additional element of (i) a computer device of a ride-hailing platform, is recited at a high-level of generality (See Paras. 29 and 31 of Applicant’s specification disclosing computing system 102 and the ride-hailing platform), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) storing [data] in a memory, is recited at a high-level of generality (See Para. 31 and 34 disclosing the hash table updating component of the computer system), such that, when viewed individually and as a whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed individually, and as a whole/ordered combination (e.g., in view of Figure 1), do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A, Prong Two in claim 1, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea. A
Therefore, the additional elements of (i) a computer device of a ride-hailing platform and (ii) storing [data] in a memory, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B in claim 1. Thus, even when viewed individually, and as a whole/ordered combination (e.g., Figure 1), nothing in claim 1 adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 2-4 and 7-11 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-4 and 7-11 are also ineligible.

Allowed Claims/Allowable Subject Matter
Claims 12-13 and 16-18 and 20 are allowed; and claims 1-4 and 7-11 are allowable over the prior art but subject to the subject matter eligibility rejection under 35 U.S.C. 101 as discussed above.


Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2010/0257176 to Lu – disclosing a method for generating hash keys comprises cascading an input data set with a prefix data set.
U.S. Patent Application Publication 2020/0014688 to Kohli et al., disclosing key-value storage, and determining a page associated with a key based on a hash of the key.
Cascade Hashing by Kjellnerg et al., dated August 1984, disclosing dynamic hashing based on spiral storage as cascade hashing. 
Cascade Mapping: Optimizing Memory Efficiency for Flash-based Key-value Caching by Wang et al., dated 2018, disclosing Cascade Mapping by creating a multi-tier mapping structure, aiming to serve the most popular key-value mappings within a small memory space and organize the majority in a highly optimized indexing structure in flash.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628